DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 have been cancelled.  Claims 31-51 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, Claims 31-35 do not recite something significantly different than a judicial exception.   Claims 31-35 encompass naturally-occurring host cells and methods of producing hexosaminidases having SEQ ID NO: 7, 8, 9, 10 or 11, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the naturally-occurring host cells and methods of producing hexosaminidases having SEQ ID NO: 7, 8, 9, 10 or 11 as they occur in nature.
Response to Arguments
For the reasons set forth above, new Claims 31-35 are regarded as encompassing embodiments which are not patentable under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,414,652 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘652 patent recite a method of laundering a textile by exposure to a composition comprising a DNase and a hexosaminidase.  The hexosaminidases having SEQ ID NOS: 19 and 20 of the ‘652 patent are identical with the hexosaminidases having SEQ ID NOS: 10 and 11, respectively, of the present application.  The claims of the ‘652 patent do not recite a host cell comprising a polynucleotide encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  It would have been obvious to have expressed and isolated the ‘652 patent hexosaminidases using the recombinant host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. does not describe the use of a bacterial host cell.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis (paragraphs [0226]-[0231]).   It would have been obvious to have expressed the hexosaminidase enzyme of the ‘652 patent/Convents in the bacterial host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.

Claims 31-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9 and 11-13 of copending Application No. 16/500455 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘455 application recite a cleaning composition comprising a DNase and a hexosaminidase as well as a method of deep cleaning using the composition.  The hexosaminidase having SEQ ID NO: 98 of the ‘455 application is identical with the hexosaminidase having SEQ ID NO: 10 of the present application.  The claims of the ‘455 application do not recite a host cell comprising a polynucleotide encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  It would have been obvious to have expressed and isolated the ‘455 application hexosaminidase using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. does not describe the use of a bacterial host cell.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis (paragraphs [0226]-[0231]).  It would have been obvious to have expressed the hexosaminidase enzyme of the ‘455 application/Convents in the bacterial host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  This is a provisional nonstatutory double patenting rejection.

Claims 31-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-10 of copending Application No. 17/053081 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘081 application recite a cleaning composition comprising a DNase and a dispersin (i.e., a hexosaminidase) as well as a method of cleaning an item such as a textile using the composition.  The dispersins (i.e., hexosaminidases) having SEQ ID NOS: 14, 15, 16, 17 and 18 of the ‘081 application are identical with the hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11, respectively, of the present application.  The claims of the ‘081 application do not recite a host cell comprising a polynucleotide encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  It would have been obvious to have expressed and isolated the ‘081 application hexosaminidase using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. does not describe the use of a bacterial host cell.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis (paragraphs [0226]-[0231]).  It would have been obvious to have expressed the hexosaminidase enzyme of the ‘081 application/Convents in the bacterial host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  This is a provisional nonstatutory double patenting rejection.

Claims 31-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-17 of copending Application No. 17/053371 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘371 application recite a cleaning composition comprising a protease and a dispersin (i.e., a hexosaminidase) as well as a method of cleaning an item such as a textile using the composition.  The dispersins (i.e., hexosaminidases) having SEQ ID NOS: 14, 15, 16, 17 and 18 of the ‘371 application are identical with the hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11, respectively, of the present application.  The claims of the ‘371 application do not recite a host cell comprising a polynucleotide encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  It would have been obvious to have expressed and isolated the ‘371 application hexosaminidase using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. does not describe the use of a bacterial host cell.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis (paragraphs [0226]-[0231]).  It would have been obvious to have expressed the hexosaminidase enzyme of the ‘371 application/Convents in the bacterial host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  This is a provisional nonstatutory double patenting rejection.

Claims 31-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-14 of copending Application No. 17/053390 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘390 application recite a cleaning composition comprising a carbohydrase and a dispersin (i.e., a hexosaminidase) as well as a method of cleaning an item such as a textile using the composition.  The dispersins (i.e., hexosaminidases) having SEQ ID NOS: 14, 15, 16, 17 and 18 of the ‘390 application are identical with the hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11, respectively, of the present application.  The claims of the ‘390 application do not recite a host cell comprising a polynucleotide encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  It would have been obvious to have expressed and isolated the ‘390 application hexosaminidase using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. does not describe the use of a bacterial host cell.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis (paragraphs [0226]-[0231]).  It would have been obvious to have expressed the hexosaminidase enzyme of the ‘390 application/Convents in the bacterial host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  This is a provisional nonstatutory double patenting rejection.

Claims 31-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14 and 15 of copending Application No. 17/273397 in view of Convents et al. (WO 98/50512 – see the IDS filed 11 March 2020) and Kaper et al. (US Publication No. 2014/0073017).
The claims of the ‘397 application recite a cleaning composition comprising a DNase, a hexosaminidase and a glycosyl hydrolase or an RNase as well as a method of cleaning an item such as a textile using the composition.  The hexosaminidases having SEQ ID NOS: 82, 83, 84, 98 and 99 of the ‘397 application are identical with the hexosaminidases having SEQ ID NOS: 7, 8, 9, 10 and 11, respectively, of the present application.  The claims of the ‘397 application do not recite a host cell comprising a polynucleotide encoding the hexosaminidase having SEQ ID NO: 7, 8, 9, 10 or 11, or a method of producing the hexosaminidase by culturing the host cell.  However, Convents et al. describe laundry and cleaning compositions comprising hexosaminidase enzymes (abstract).  The hexosaminidase enzymes can be made by conventional methods of genetic engineering, including inserting a nucleic acid encoding the hexosaminidase enzyme into a recombinant expression vector with the hexosaminidase gene operably linked to a promoter, introducing the expression vector into a host cell, and culturing the host cell in a culture medium to allow for secretion of the hexosaminidase enzyme into the medium, followed by recovery of the enzyme (pages 4-5).  It would have been obvious to have expressed and isolated the ‘397 application hexosaminidase using the recombinant vectors and host cells of Convents et al. because it is merely the simple substitution of one known element for another to obtain predictable results.  Convents et al. does not describe the use of a bacterial host cell.  However, Kaper et al. describe various cellulase compositions (abstract).  The compositions can contain one or more cellulases such as beta-glucosidases as well as additional enzymes such as xylanases, beta-xylosidases, L-arabinofuranosidases, and endoglucanases (paragraphs [0011], [0093], [0098], [0113], [0215], [0262]).  The enzymes can be expressed by recombinant host cells such as bacteria like Bacillus subtilis or Bacillus licheniformis (paragraphs [0226]-[0231]).  It would have been obvious to have expressed the hexosaminidase enzyme of the ‘397 application/Convents in the bacterial host cells of Kaper et al. because Kaper et al. teach that these host cells are advantageous for expressing such enzymes.  This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	For the reasons set forth above, the Double Patenting rejections are regarded as applicable to new Claims 31-51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652